Case 6:18-cr-00042-JRG-JDL Document 125 Filed 12/07/18 Page 1 of 2 PageID #: 285



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION

 UNITED STATES OF AMERICA                        §
                                                 §
 V.                                              §    CRIMINAL NO. 6:18-CR-42
                                                 §    JUDGES GILSTRAP/LOVE
 ARCEE LAYNE MCCULLOCH (10)                      §

                                 ELEMENTS OF THE OFFENSE

                                              Count 13

 Violation:                       21 U.S.C. § 841(a)(1) (Possession with Intent to Distribute
                                  Cocaine Base)

 Penalty:                         Imprisonment for a term of not more than 20 years; a fine not
                                  to exceed $1,000,000, or both; and a term of supervised
                                  release of at least 3 years.

 Special Assessment:              $100.00

         You are charged in Count 13 of the Indictment with a violation 21 U.S.C.

 § 841(a)(1), Possession with Intent to Distribute Cocaine Base. The essential elements

 which must be proven to establish violation of these offenses are:

         FIRST: That you knowingly possessed a controlled substance;

         SECOND: That the substance was, in fact, cocaine base, a Schedule II
         controlled substance; and,

         THIRD: That you possessed the controlled substance with the intent to
         distribute it.




 Elements of the Offense – Page 1 of 2
Case 6:18-cr-00042-JRG-JDL Document 125 Filed 12/07/18 Page 2 of 2 PageID #: 286



                                                  Respectfully submitted,

                                                  JOSEPH D. BROWN
                                                  UNITED STATES ATTORNEY

                                                  /s/ Lucas Machicek______________
                                                  LUCAS MACHICEK
                                                  ASSISTANT U.S. ATTORNEY
                                                  Texas Bar No. 24064230
                                                  110 North College Avenue, Suite 700
                                                  Tyler, Texas 75702
                                                  (903) 590-1400
                                                  Lucas.Machicek@usdoj.gov



                                   CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing Elements of the Offense has been

 served on counsel of record for the defendant via ECF on December 7, 2018.



                                                  /s/ Lucas Machicek
                                                  LUCAS MACHICEK




 Elements of the Offense – Page 2 of 2
